DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ammann (US 2012/0095136) [US equivalent of WO 2010/150182] in view of Wilson (US 4,328,041).
As to claim 1, Ammann teaches a process for manufacturing a surface-treated compacted material processable on a single screw plastics conversion equipment. Ammann teaches providing at least one primary powder material, providing at least one molten surface treatment polymer, simultaneously or subsequently feeding the at least one primary powder material and the at least one 
Ammann teaches that the primary powder may be calcium carbonate. ¶29-32. Ammann does not disclose the specific surface area of the calcium carbonate powder. However, the reference teaches a substantially identical material, including ground or precipitated calcium carbonate. Therefore, one of ordinary skill in the art would expect the specific surface area of the products to be substantially identical. Similarly, Ammann is silent to the top cut of the calcium carbonate material. However, Ammann teaches substantially identical methods to those claimed in ground or precipitated calcium carbonate. ¶22. Additionally, Ammann teaches an example of 2.7 µm which is within the claimed range. ¶66. Therefore, one of ordinary skill in the art would expect the size distribution to satisfy the claimed top cut of 15 µm. These positions are held absent evidence to the contrary. Furthermore, the instant specification does not teach one of ordinary skill in the art how to adjust BET specific surface area.
Ammann is silent to a treatment layer on the calcium carbonate powder.
However, Wilson teaches comminuted inorganic materials. Wilson teaches coupling agents which provide improved compatibility between inorganic filler material and organic polymers. Wilson, Col. 2, 6-10. Wilson teaches that the coupling agent is the product of a comminuted inorganic material and a substituted succinic anhydride where at least one of R1, R2, R3, and R4 is a substituent selected from alkyl, alkenyl, alkynyl, or aralkyl group having from 1 to about 30 carbon atoms or a substituted derivative thereof. Wilson, Col. 2, 38-55. Wilson teaches calcium carbonate as an example of the inorganic material. Wilson, Col. 3, 28-33. Wilson teaches that the inorganic filler and coupling agent may 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to coat the calcium carbonate as taught by Ammann with substituted succinic anhydride as taught by Wilson. One of ordinary skill would have been motivated to do so to improve compatibility between inorganic filler material and organic polymers, as well as improve the dispersion of inorganic materials in organic polymer media, improve rheology in the organic medium, achieve higher degrees of reinforcement by the use of fillers, more efficient use of pigments, and shorter mixing times to achieve dispersion. Wilson, Col. 4, 51-64.
Therefore, Ammann in view of Wilson teaches at least one mono-substituted succinic anhydride as a treatment layer on the calcium carbonate, as only one of R1-R4 needs to be substituted.
As to claim 2, Ammann teaches that the inorganic powder is preferably natural ground calcium carbonate, or precipitated calcium carbonate, or a mixture of the two. Ammon, ¶33.
As to claim 3, Ammann teaches an example where calcium carbonate with a mean particle size of 2.7 µm is used. Ammon, ¶66. This is within the claimed range of 0.05-10 µm.
As to claim 4, Ammann in view of Wilson teaches a substituent having 1 to about 30 carbon atoms. . Wilson, Col. 2, 38-55. This encompasses the claimed range of C2 to C30. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
As to claim 5, the phosphoric acid mono-ester is not required because the mono-substituted succinic anhydride has been met by Ammann in view of Wilson as discussed above.
As to claim 6, Ammann in view of Wilson teaches that the substituted succinic anhydride reacted may be at least 0.01 and preferably 0.1-5 parts per 100 parts of inorganic solid. Wilson, Col. 4, 
As to claim 7, Ammann in view of Wilson teaches that the content of the primary powder material is from 50-99 wt. %. Ammon, ¶50. This is identical to the claimed range.
As to claim 8, Ammann in view of Wilson teaches that the polymer should have a viscosity between 500 and 400,000 mPa·s at 170°C. Ammann, ¶37. This falls within the claimed range of 100-400,000 mPa·s. Ammann does not teach a viscosity at 190°C. However, one of ordinary skill in the art would understand that viscosity commonly decreases with increasing temperature. Additionally, 170°C is very close to 190°C, where one of ordinary skill in the art would expect similar results. Thus one of ordinary skill in the art would expect the polymer as taught by Ammann in view of Wilson to have a viscosity that satisfies/overlaps the claimed range at 190°C.
As to claim 9, Ammann in view of Wilson teaches polymers including ethylene copolymers, ethylene-1-octene copolymers, metallocene based polypropylenes, polypropylene homopolymer, and amorphous polypropylene homopolymers. Ammann, ¶37. These are identical to the compounds claimed.

Response to Arguments
Applicant's arguments filed 11/13/20 have been fully considered but they are not persuasive. Applicant argues that insufficient rational has been provided. However, applicant has not indicated where the office action fails to provide such rationale. All claim limitations, except the mono-substituted succinic anhydride, are present in the Ammann reference. The reason for combining this prior art with the Wilson reference is also set forth above. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill would have been motivated to modify the teachings of Ammonn with those of Wilson as to improve compatibility between inorganic filler material and organic polymers, improve the dispersion of inorganic materials in organic polymer media, improve rheology in the organic medium, achieve higher degrees of reinforcement by the use of fillers, more efficient use of pigments, and shorter mixing times to achieve dispersion. Wilson, Col. 4, 51-64. Therefore, applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C JONES whose telephone number is (571)272-0468.  The examiner can normally be reached on 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY C JONES/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736